Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 11, 2005 {People v Maxwell, 22 AD3d 607 [2005], lv denied 6 NY3d 756 [2005]), affirming a judgment of the County Court, Westchester County, rendered October 24, 2001.
Ordered that the application is denied.
*605The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Adams, J.P., Mastro, Lifson and Lunn, JJ., concur.